DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
Regarding the Information Disclosure Statement (IDS) filed May 26, 2020, the Non-Patent Literature in the form of the “Notice of Allowance of corresponding Korean Patent Application No. 10-2017-0163013- 2 pages (February 26, 2019”, and the Non-Patent Literature in the form of the “Office Action of corresponding Korean Patent Application No. 10-2017-0163013- 5 pages (December 11, 2018)” were both lined through, and were not considered.  In particular, the IDS (regarding these particular references) filed 5/26/2020 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of the Korean-language Notice of Allowance and of the Korean-language Office Action mentioned above.  
Similarly, regarding the Information Disclosure Statement (IDS) filed May 28, 2021, the Non-Patent Literature in the form of the “Office Action of Chinese Patent Application No. 201880075134.6 – 4 pages (April 25, 2021)” was lined through, and was not considered.  In particular, the IDS (regarding this particular reference) filed 5/28/2021 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of the Chinese language Office Action mentioned above.  
Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).
Specification
The disclosure is objected to because of the following informalities:
In each of paragraphs 0028 and 0030, it was indicated that Figure 4 is a “side view” of Figure 3.  However, it is evident from looking at Figures 3 and 4 that this is not accurate.  For example, given the configuration of the tool gripper shown as a whole in Figures 1 and 2, and shown as a whole in Figure 3 in a state in which the tool gripper grips tool 700, a side view of Figure 3 would not be visible in the area between the left and right (left and right re Figure 4) faces of element 500, nor would the openings at 110 and 570 be as depicted in Figure 4 if Figure 4 was truly a “side view” of Figure 3 (as opposed to Figure 4 being a cross-sectional view of Figure 4).  
Additionally, in paragraph 0034, the paragraph states “[T]he first ends of the guide arms 300 are fixed to the base 100 and the second arms have cantilever shapes extending toward the tool 700”.  However, it appears that instead of stating that the “second arms” have such cantilever shapes extending toward the tool, the paragraph should state that the “second ends of the guide arms” have cantilever shapes extending toward the tool, in keeping with at least paragraphs 0008 and 0031, for example.  
Appropriate correction is required.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following must be shown or the feature(s) canceled from the claim(s):
the “machine tool” of claim 1 (particularly in the event that the machine tool or parts thereof are intended to be required by claim 1); 
the “tool magazine” (that is detachably coupled to a base) as set forth in claim 1, line 2 (and it is noted that at least paragraph 0031 explicitly teaches that the tool magazine is “not shown”);
the base being detachably coupled to a tool magazine, as set forth in claim 1, line 2 (noting that no such detachable coupling to a tool magazine is shown; see paragraph 0031 which teaches that the magazine is not shown, and see also at least paragraph 0032 which teaches that the fastening member for actually fastening the gripper to the tool magazine is “not shown”); 
the fixing pin that “is fastened” to the position hole, as set forth in claim 2 (noting that the claim appears to positively recite the fixing pin as being fastened in the recited position hole, and also noting that paragraph 0032, for example, explicitly teaches that the fixing pins for positioning holes 130 are “not shown”); 
the second guide portion that forms a taper from an end of the first guide portion 331 all the way “to the guide arm” 300, as set forth in claim 11 (noting that what is shown is the second guide portion 333 forming a taper from and end of the first guide portion 331 to the connecting portion 335, rather than to the guide arm 300); 
also “bends and extends toward the second end of the guide arm to make a right angle”, as set forth in claim 13 (noting that there does not appear to be any portion of the “first” end or half of the guide arm 300 that “bends” so as to make a right angle with anything; note, for example, that “bending portion” 390 is not part of the first end or half of the guide arm 300, but rather, in contrast, would appear to be located at the second end of the guide arm 300); and
the gaps “between the guide protrusions and the support” that are “uniformly formed from the first ends of the guide arms to the guide protrusions by the spacing grooves” as set forth in claim 14 (noting that the gaps do not appear to be “uniformly formed” in the area between the free end of supporting protrusion 510 and the connecting portion 335, for example; see Figures 1-3, for example).
No new matter should be entered. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
NOTE:  Any reference herein to line numbers in the pending claims are with respect to the line numbers of that particular claim, as opposed to line numbers of the page on which the claim is located.  
In claim 1, line 1, the claim recites “[A] tool gripper for a machine tool, comprising:”, it is unclear as set forth in the claim what is being set forth as “comprising” the elements following the word “comprising:”, i.e., the tool gripper, the machine tool, or a combination of the tool gripper and machine tool.  In the event that such is in keeping with Applicant’s intent, Applicant may wish to consider language such as --[A] tool gripper for a machine tool, the tool gripper comprising:--.
In claim 1, line 2, the claim recites “a base to which a tool magazine is detachably coupled”.  In the event that the claim is intended to be directed to the tool gripper, per se (as is detachably coupled”, which thus positively recites coupling (in a manner capable of being detached) of the base (disclosed as 100) to a (not-shown) tool magazine, while also noting that the magazine would not appear to be part of the recited tool gripper to which the claim may be intended to be drawn (see above explanation regarding why it is unclear as to what claim 1 is intended to be drawn).  Thus, it is unclear as claimed whether prior art that teaches a base that is merely capable of being detachably coupled to a tool magazine will meet claim 1, or whether a given piece of prior art must teach that a base that “is” detachably coupled (i.e., coupled, but in a manner capable of being detached) to a tool magazine in order to meet claim 1.  
	In claim 1, lines 3-4, the claim recites “a pair of guide arms disposed at both sides of the base…”  However, the limitation “at both sides of the base” lacks sufficient clear antecedent basis in the claim, noting that no two sides of the base were previously explicitly recited, nor is inherent that the base only has two sides.  In contrast, it is noted that the base inherently has more than two sides, such as upper, lower, left, right, etc., and thus, it is unclear which two sides are intended to be referenced via the reference to “both” sides of the base.  
	In claim 1, lines 3-4, the claim recites “a pair of guide arms disposed at both sides of the base to make an insertion space for the tool with the base”.  However, it is unclear as set forth in the claim what (element(s) and/or action(s)) is/are being set forth as “with the base”.  
	In claim 1, lines 3-4, the claim recites “a pair of guide arms disposed at both sides of the base to make an insertion space for the tool with the base, each having a first end fixed to the 
	In claim 1, line 6, the limitation “the tool” lacks sufficient clear antecedent basis in the claim, noting that a “machine tool” was previously recited in line 1 of claim 1 (which is, nevertheless, a recitation of a tool), and a “tool” was also recited in line 4 or claim 1, thus rendering it unclear which “tool” is intended to be referenced via the recitation of “the tool” in claim 1, line 6.  The same situation exists in claim 1, lines 8, 9, 11, and 13, as well as claim 3, line 3, claim 4, lines 3, 5, and 7, claim 5, lines 3, 5, 7 (plural occurrences in line 7), and 9, claim 6, lines 3 and 4-5, claim 7, lines 7 and 8 plural occurrences in line 8), claim 9, line 3, claim 10, line 4 (plural occurrences in line 4), claim 15, line 3, and claim 16, line 2.
	In claim 1, lines 5-6, in the limitation “a second end having a cantilever shape extending toward the tool”, there is no clear frame of reference for determining from where the cantilever shape extends, i.e., extending from what or from where towards the tool?  
	In claim 1, lines 6-7, the claim recites “an each having a guide protrusion formed at the second end”.  However, it is unclear as set forth in the claim to what “each” is intended to refer, claim 1, line 7.  This is further complicated or confused by the fact that the claim further recites (in lines 8-9) that “the guide protrusions” (i.e., plural guide protrusions), thus appearing to indicate that perhaps plural second ends were previously intended, though such would not be consistent with the use of the singular limitation “the second end” in line 7 of claim 1.  
	In claim 1, lines 8-9, the claim recites that “the guide protrusions press both sides of the tool…”  However, the limitation “both sides of the tool” lacks sufficient clear antecedent basis in the claim, noting that no two sides of the tool were previously explicitly recited, nor is inherent that the tool only has two sides.  In contrast, it is noted that the tool inherently has more than two sides, such as upper, lower, left, right, etc., and thus, it is unclear which two sides are intended to be referenced via the reference to “both” sides of the tool.  
	In claim 1, lines 8-10, the claim recites that “the guide protrusions press both sides of the tool by elasticity acting at the second ends about fixed first ends”.  Firstly, it is unclear as set forth in the claim whether the recited “fixed first ends” are intended to be the same as or different claim 1 (though as noted above, it is unclear how many first ends were intended to be recited in line 5).  Additionally, it is unclear in what regard that “elasticity”, i.e., a property, is to be considered to “act” at “the second ends about fixed first ends”.  
	In claim 1, line 11, the claim recites “a support extending toward the tool”.  However, there is no clear frame of reference provided in the tool for determining what is meant by “extending toward the tool”, i.e., extending from what/where toward the tool?
	In claim 1, lines 11-12, in the limitation “a support extending toward the tool between the guide arms…”, it is unclear as set forth in the claim what is being required to be or occur “between the guide arms”, e.g., the support itself, the extending of the support toward the tool, the tool itself, etc.  
	In claim 1, line 12, it is unclear as set forth in line 12 whether “at both sides of the base” is intended to refer to the same two sides previously mentioned in the limitation “at both sides of the base” in lines 3-4 of the claim, or whether “at both sides of the base” in line 12 is instead intended to reference different two sides of the base (i.e., different than those mentioned in lines 3-4).  Furthermore, it is unclear as set forth in the claim what actions or elements are intended to be required to occur or be “at both sides of the base” re the recitation of “at both sides of the base” in line 11 of claim 1, e.g., the guide arms, the support, the extending of the support toward the tool, etc.  
	In claim 1, last two lines, in the limitation “and having a supporting protrusion supporting the tool at an end”, it is unclear as set forth in the claim what is being set forth as “at an end”, i.e., the (action of) supporting, the supporting protrusion itself, etc.  Additionally, it is 
	In claim 2, the claim recites “wherein the guide arms and the support are disposed at a side of the base, and a fastening hole for fastening the tool magazine and a position hole in which a fixing pin enabling relative positioning to the tool magazine is fastened are formed at another side of the base”.  However, it is unclear as set forth in the claim with what “and a position hole…” is intended to go, i.e., for fastening the tool magazine and (for fastening) a position hole; or “are formed”.  In the event such is intended to go with “are formed”, it is unclear as set forth in the claim what the fastening hole is fastening, i.e., fastening the tool magazine to/and what?
	Additionally, in claim 2, it is unclear in line 5 what exactly is being set forth as “is fastened”, i.e., the fixing pin, the tool magazine, etc.  
	Also in claim 2, in the limitation “enabling relative positioning to the tool magazine”, it is unclear how or in what regard “positioning” is to be considered to be “to the tool magazine”, as opposed to positioning being, for example, “relative to” the tool magazine.  
	In claim 2, last two lines, it is unclear what is being set forth as “formed at another side of the base”.  
	In claim 3, the claim recites “wherein the pair of guide arms is symmetrically formed and supports the tool with the same pressure by pressing the tool in opposite directions”.  However, it is unclear as set forth in the claim with respect to what pressure the pressure that the pair (collectively) of guide arms supports the tool is the “same” pressure, i.e., the same pressure as what?  Note that the claim does not indicate that each guide arm of the pair of guide arms applies the same amount of pressure to the tool, or any similar limitation, but rather, the claim the pair (i.e., collectively) of guide arms supports the tool with “the same pressure”.  
	As noted above, there is a lack of clarity in claim 1 as to how many first and second ends are recited, and as to how many guide protrusions are recited.  That lack of clarity re claim 1 is further compounded in claim 4 re the limitations “the guide protrusions are spaced apart from second end portions of the guide arms…” and “manual grooves are formed between the second end portions and the guide protrusions”.  It is also unclear as recited in claim 4 whether or not the recited “second end portions” are intended to be entirely different from any previously-recited “second end” or “second ends”.  
	In claim 4, line 3, it is unclear as set forth in the claim what is intended to be required to be “toward the insertion space for the tool”, i.e., the guide protrusions are somehow intended to be required to be/extend from some unspecified-in-the-claim element or frame of reference “toward” the insertion space; the spacing of the guide protrusions from “second end portions of the guide arms” is intended to be in a direction that is somehow “toward the insertion space”; the second end portions themselves are somehow “toward the insertion space”; etc.  
	In claim 4, lines 2-3, in the limitation “wherein the guide protrusions are spaced apart from second end portions of the guide arms…”, it is unclear how many guide protrusions per (spaced-apart) second end portion are intended to be required, i.e., each guide protrusion is spaced apart from a respective second end portion of a respective guide arm; all of the guide protrusions, collectively, are spaced from, collectively, all of the second end portions of all the guide arms; etc.
	In claim 4, the claim recites “manual grooves are formed between the second end portions and the guide protrusions”.  However, it is unclear how many manual grooves are 
	In claim 4, the claim recites “so the tool can be mounted and demounted by removing pressing force of the guide arms through using the grooves when the tool cannot be mounted or demounted”.  Firstly, there is no clear frame of reference provided in the claim for determining what is meant by “mounted and demounted”, i.e., mounted and demounted to/from or with respect to what, e.g., the tool gripper as a whole; the guide arms; the guide protrusions; etc.?  Additionally, it is unclear how or in what regard “the tool cannot be mounted or demounted” (as set forth in the last two lines of claim 4), given that the claim language, itself, explicitly says that the tool can be mounted and demounted “by removing pressing force of the guide arms through using the grooves”.  
	In claim 4, it is noted that “second end portions” are recited, but that no “first end portions” are recited, rendering it unclear how many “end portions” are intended to be required by the claim.  Furthermore, it is unclear as recited whether the claimed “second end portions” are intended to be required to be portions of the previously recited “second end” (or “second ends”), or whether “second” in such limitation is merely intended to be an ordinal recitation of how many “end portions” there are (regardless of whether or not the end portions are at the second end or second ends).  The same situation exists in claim 5 (plural occurrences, noting that plural possibly different second end portions are recited).  
claim 1 as to how many first and second ends are recited, and as to how many guide protrusions are recited.  That lack of clarity re claim 1 is further compounded in claim 5 re the limitations “the guide protrusions are spaced apart from second end portions of the guide arms…” and “the guide protrusions form grooves…”.  It is also unclear as recited in claim 5 whether or not the recited “second end portions” of line 2 are intended to be entirely different from any previously-recited “second end” or “second ends”.  
In claim 5, line 3, it is unclear as set forth in the claim what is intended to be required to be “toward the insertion space for the tool”, i.e., the guide protrusions are somehow intended to be required to be/extend from some unspecified-in-the-claim element or frame of reference “toward” the insertion space; the spacing of the guide protrusions from “second end portions of the guide arms” is intended to be in a direction that is somehow “toward the insertion space”; the second end portions themselves are somehow “toward the insertion space”; etc.  
In claim 5, lines 2-3, in the limitation “wherein the guide protrusions are spaced apart from second end portions of the guide arms…”, it is unclear how many guide protrusions per (spaced-apart) second end portion are intended to be required, i.e., each guide protrusion is spaced apart from a respective second end portion of a respective guide arm; all of the guide protrusions, collectively, are spaced from, collectively, all of the second end portions of all the guide arms; etc.
	In claim 5, lines 3-4, in the limitation “and second end portions of the guide arms bend…”, it is unclear as claimed whether these second end portions of the guide arms are the same as, or are instead different from, the “second end portions of the guide arms” previously recited in lines 2-3 of claim 5.  
claim 5, the claim recites “bending portions and the guide protrusions form grooves”.  However, it is unclear how many grooves are intended to be required, and what configuration(s) of grooves are intended to be required, i.e., plural grooves formed by each “bending portion” and each guide protrusion; a respective groove formed between each respective “bending portion” and a corresponding one of the guide protrusions; plural grooves that are somehow to be considered to be formed by, collectively, all the “bending portions” and all the guide portions; etc.  
In claim 5, the claim recites “so the tool can be mounted or demounted by removing pressing force of the guide arms through using the grooves when the tool cannot be mounted or demounted”.  Firstly, there is no clear frame of reference provided in the claim for determining what is meant by “mounted and demounted”, i.e., mounted and demounted to/from or with respect to what, e.g., the tool gripper as a whole; the guide arms; the guide protrusions; etc.?  Additionally, it is unclear how or in what regard “the tool cannot be mounted or demounted” (as set forth in the last two lines of claim 5), given that the claim language, itself, explicitly says that the tool can be mounted or demounted “by removing pressing force of the guide arms through using the grooves”.  
	In claim 5¸ the claim recites “second end portions of the guide arms bend into the insertion space for the tool”.  As claimed, it is noted that such limitation encompasses either or both an action of the second end portions (i.e., able to perform the function/action of bending, such as by arm 300 flexing or bending in a direction towards the other arm 300, for example), and/or a structure of the second end portions (see “bending portion” 390 in Figure 1 and as discussed in paragraph 0038, for example).  That being said, in the event that the structural connotation is intended, it is noted that bending “into” the insertion space is not the same as 
	In claim 5, line 4, it is unclear as claimed whether the recitation that second end portions of the guide arms “bend” is intended to be a functional limitation, i.e., the second end portions are capable of performing the function of bending, such as flexing, or whether such is instead intended to be a structural limitation requiring a bend or change in direction re the shape of the second end portions.  Similarly, in claim 5, line 6, it is unclear as claimed whether the term “bending portions” is intended to reference the capability of the portions to perform the function of bending, or whether such is intended to reference a structure/shape of the portion.  
	In claim 5, line 6, it is unclear as claimed what the “bending portions” are portions of, i.e., bending portions of what?
	In claim 6, the claim recites “wherein the supporting protrusion has a first end fixed to the support”.  However, claim 6 depends from claim 1, which recites “a support…having a supporting protrusion…”, i.e., appears to recite that the supporting protrusion is part of the support.  That said, it is unclear as set forth in claim 6 how or in what regard the supporting protrusion is to be considered to have a first end fixed to the support when the supporting protrusion is already recited as being part of the support, i.e., it is unclear how or in what regard the first end of the supporting protrusion is to be considered to be fixed to itself.  
claim 6, the claim recites “wherein the supporting protrusion has…a second end extending toward the tool”.  However, there is no frame of reference provided in the tool for determining from where the second end extends, as opposed to merely existing, i.e., extending from what (or from where) toward the tool?  
	In claim 6, it is unclear as set forth in the claim with that “and a second end portion formed in a shape corresponding to an outer side of the tool and having a predetermined curvature” is intended to go, e.g., “the supporting protrusion has a first end…and” (has) “a second end portion formed in a shape…”; or “a second end extending toward the tool, and” (extending toward) “a second end portion formed in a shape…”.  
	In claim 6, the claim recites “a second end portion”.  However, no “first end portion” was explicitly previously recited, rendering it unclear how many end portions are intended to be required by the claim.  Furthermore, it is unclear as recited in claim 6 whether the recited second end portion is intended to be required to be a portion of the previously recited “second end”  of the supporting protrusion (or a portion of the previously recited “second end” or “second ends” re claim 1 and the “pair of guide arms”), or whether “second” in such limitation is merely intended to be an ordinal recitation of how many “end portions” there are (regardless of whether or not the end portions are at any second end or second ends).  
	In claim 7, the claim recites “wherein a recessed groove recessed toward the support is formed at a center of the first end of the supporting protrusion”.  However, there is no clear frame of reference provided in the claim for determining from what or from where the recessed groove is to be considered to be recessed “toward” the supported, i.e., recessed from what/where “toward the support”?  
claim 7, line 5, the limitation “the recessive groove” lacks sufficient antecedent basis in the claim.  While it is noted that claim 7 did previously recite (in lines 1-2) a “recessed groove”, the claim did not previously recite a “recessive groove”, and it is unclear as claimed whether the limitation “the recessive groove” is intended to reference the “recessed groove” of lines 1-2, or whether “the recessive groove” is instead intended to reference a different groove having no literal antecedent in the claim. 
	In claim 7, lines 5-6, the limitation “the supporting protrusion” lacks clear antecedent basis in the claim, noting that it appears that plural supporting protrusions were previously recited in the claim (i.e., “wherein the supporting protrusion is divided into a pair”, i.e., a pair of supporting protrusions).  
	In claim 7, last three lines, the claim recites “whereby when the tool is mounted, ends facing the guide arms elastically press the tool in close contact with the tool”.  Firstly, there is no clear frame of reference in the claim for determining what is meant by “when the tool is mounted”, i.e., when the tool is mounted to what?  Additionally, it is unclear as claimed to what the recited “ends” belong, i.e., ends of what?  Additionally, the use of the term “facing” is unclear as claimed.  In particular, it is unclear what configuration or configurations are included by the limitation “ends facing the guide arms”, and what configuration or configurations are excluded by the term.  For example, it is unclear as claimed whether such is intended to refer to a (not-recited in the claims) degree of proximity of the recited ends with respect to the guide arms (i.e., ends that are more proximate to the guide arms than are ends that are more distant from the guide arms), or whether such is instead intended to refer to some (not-specified in the claim) orientation of some (not-specified in the claim frame of reference of) the “ends” with respect to some (not-specified in the claim frame of reference of) the guide arms (i.e., wherein the broadly-
	In claim 7, last two lines, the claim recites “ends facing the guide arms elastically press the tool in close contact with the tool”.  However, it is unclear as set forth in the claim what is being required to be “in close contact with the tool”.  It appears that the claim is reciting that the tool is pressed in close contact with itself, which is unclear.  
The term "close contact" in claim 7 (last line) is a relative term which renders the claim indefinite.  The term "close contact" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  In particular, it is unclear what degree of contact is required in order for the contact to be considered to be “close contact”, and it is unclear how little contact is necessary in order for the contact to be excluded by the term “close contact”.  
In claim 7, last two lines, it is unclear how or in what regard a given “pressing” action is to be considered to be “elastic” pressing, re the limitation “ends facing the guide arms elastically press the tool in close contact with the tool”.  
In claim 9, the limitation “the guide protrusion” lacks sufficient clear antecedent basis in the claim.  It is noted that there are some clarity issues in claim 1 about how many guide claim 1, lines 8-9, thus rendering it unclear which specific guide protrusion is intended to be referenced re the recitation of “the guide protrusion” in claim 9.  The same situation exists in claim 12, lines 1-2, and in claim 12, line 3, and in claim 12, line 5, all re the limitation “the guide protrusion”.  The same situation also exists in claim 13, last two lines, and claim 16, line 2, re the limitation “the guide protrusion”.  
In claim 9, last line it is unclear as set forth in the claim with what “and a second guide portion facing the support” is intended to go, i.e., “the guide protrusion has…”, or “a first guide portion facing…” (an inlet, and facing a second guide portion).  
In claim 9, the claim recites “wherein the guide protrusion has a first guide portion facing an inlet through which the tool is inserted into the insertion space and a second guide portion facing the support”.  It is unclear as set forth in the claim whether “facing” is intended to require a particular (unspecified in the claim) angular orientation or angular range of some (unspecified in the claim) aspect of the first guide portion and second guide portion, respectively, with respect to some (unspecified in the claim) aspect of the inlet and support, respectively, or whether such is intended to require a particular (unspecified in the claim) degree of proximity of the first guide portion with respect to the inlet, and some particular (unspecified in the claim) degree of proximity of the second guide portion with respect to the support.  Regardless of which meaning of “facing” is intended, given that no such angular value or angular range and no such degree of proximity are set forth in the claim, it is unclear what configuration(s) of first guide portion and inlet meet the limitations "a first guide portion facing an inlet through which the tool is inserted into the insertion space” and “a second guide portion facing the support”, and what 
In claim 10, lines 1-2 the limitation “the first guide portions” lacks sufficient clear antecedent basis in the claim, noting that no plural first guide portions were previously recited.  It is noted that this limitation also appears in the last line of claim 10.  
In claim 10, line 3, it is unclear as set forth in the claim what is intended to be required to be “having a predetermined curvature”, i.e., the arc shapes, or the first guide portions.
In claim 10, re the limitation “when the tool is inserted”, it is unclear as claimed into what or where the tool is being inserted, i.e., into the tool gripper, into the insertion space, into the inlet, etc.  
In claim 11, last line, “the guide arm” lacks clear antecedent basis in the claim, noting that plural guide arms were previously recited.  
In claim 12, lines 3-4, it is unclear as set forth in the claim what is being set forth as “between the second guide portion and the guide arm”, i.e., the concavity of the connecting portion; the connecting portion itself as a whole, etc.  
The term "small" in claim 12 is a relative term which renders the claim indefinite.  The term "small" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  In particular, it is unclear how small the entire length of the guide protrusion must be in order to be included by the term “small”, and it is unclear how long the entire length of the guide protrusion must be in order to be excluded by the term “small”.  
claim 1.  That being said, the limitation “the first end” in claim 13, line 1, lacks sufficient clear antecedent basis in the claim, noting that in the event that claim 1 is intended to recite plural first ends, the limitation “the first end” is unclear as it is unclear which specific first end is intended to be referenced.  Also, given the lack of clarity as to how many first ends are required in claim 1, the limitation “the first ends of the guide arms” in claim 14 lacks clear antecedent basis, as well.  A similar situation exists re the limitation “the guide protrusions” in claim 14 (plural occurrences).  
In claim 13, line 2, the limitation “the guide arm” lacks sufficient antecedent basis in the claim (plural guide arms previously recited, unclear which specific one is being referenced).  
In claim 13, the claim recites “wherein the first end of the guide arm bends to make an obtuse angle with the base and then bends and extends toward the second end of the guide arm to make a right angle, whereby the guide protrusion is given elasticity”.  However, it is unclear as claimed whether the reference to bending of the first end of the guide arm is intended to reference a functional capability of the first end of the guide arm (i.e., the first end being capable of performing the function of bending, such as by flexing or the like, to in some manner form an obtuse angle with respect to some frame of reference of the base, the first end subsequently being capable of bending towards the second end of the guide arm to somehow make a right angle with something), or whether such is instead intended to reference a structural or physical shape of the first end of the guide arm (having a “bend” to make, in some fashion, an obtuse angle with respect to some aspect of the base, and then having a bend that somehow makes a right angle with something).
claim 13, it is unclear as claimed with what the first end of the guide arm is to be considered to “make a right angle” as it bends and extends “toward” the second end of the guide arm, i.e., makes a right angle with what other element or what other frame of reference?  
In claim 14, lines 1-2, the limitation “both sides of the first end of the support” lacks sufficient antecedent basis in the claim, noting that no two sides of the first end of the support were previously explicitly recited, and it is not inherent that the first end of the support only has two sides.  Furthermore, given that the first end of the support would inherently have more than two sides (upper, lower, left, right, etc.), it is unclear which two sides of the first end of the support are intended to be referenced via the term “both sides”.  
Additionally in claim 14, line 2, the limitation “the first end of the support” lacks sufficient antecedent basis in the claim, as no “first end” of the support was previously recited, and it is not inherent that the support has only one end.  That said, it is unclear which end is intended to constitute the claimed “first end”.  
In claim 14, the claim recites that “gaps between the guide protrusions and the support are uniformly formed from the first ends of the guide arms to the guide protrusions by the spacing grooves”.  However, it is unclear as claimed what is meant by “uniformly formed”, and it is unclear what configurations of gaps are encompassed by this limitation and what configurations of gaps are excluded by this limitation.  For example, it is noted that it does not appear that such is intended to indicate that the gaps/spacing grooves 550 all have a constant dimension or shape as the gaps extend “from the first ends of the guide arms to the guide protrusions”, as can be seen by looking at the location of such gap/groove labeled below in the annotated reproduction of Figure 1 as “A”, (noting that the gaps do not appear to be “uniformly 

.

    PNG
    media_image1.png
    389
    509
    media_image1.png
    Greyscale

In claim 14¸ the claim recites “wherein both sides of the first end of the support are recessed inward, so spacing grooves are formed, and gaps between the guide protrusions and the support are uniformly formed from the first ends of the guide arms to the guide protrusions by the spacing grooves”.  That said, it is unclear how many and what configurations of gaps are intended to be required, i.e., one gap per (area) between one guide protrusion and one support (i.e., plural gaps, but one per guide protrusion, etc.), plural gaps between plural guide protrusions and the support, etc.
claim 15, the limitation “the second end of the support” lacks sufficient antecedent basis in the claim, noting that no “second end of the support” was previously recited.  
	In claim 15, line 2, the limitation “the first end” lacks sufficient antecedent basis in the claim, noting that plural first ends were previously recited (such as re the pair of guide arms in claim 1, and such as the first end of the support previously recited in claim 14), and it is unclear which first end is intended to be referenced.  
In claim 15, the claim recites “wherein the second end of the support is larger in width than the first end, so a contact area between the tool and the support increases”.  However, there is no clear frame of reference provided in the claim for determining what is meant by “increases”, i.e., “increases” as compared to what?  
In claim 16, the claim recites “wherein a point where the guide protrusion comes in contact with the tool or the second end portion of the supporting protrusion is given lower hardness than that of the other portion”.  However, firstly, the limitation “the guide protrusion” lacks clear antecedent basis in the claim, noting that plural guide protrusions were previously set forth.  Furthermore, the limitation “the second end portion of the supporting protrusion” lacks sufficient antecedent basis in the claim, given that no such second end of the supporting protrusion was previously explicitly recited, and it is not inherent that the supporting protrusion only has two ends (given that such supporting protrusion would inherently have more than two ends, such as upper, lower, left, right, etc.).  Additionally, “the other portion” in the last line of claim 16 lacks sufficient antecedent basis, as no “other portion” was previously explicitly recited, and it is not clear which specific portion is intended to be the recited “other” portion.  
In claim 16, the claim recites “wherein a point where the guide protrusion comes in contact with the tool or the second end portion of the supporting protrusion is given lower .  
The following is a quotation of the first paragraph of 35 U.S.C. 112(a): 

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2, 4-5, 11, and 13-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 2 has a number of clarity issues, as discussed in the above rejection(s) thereof based on 35 USC 112(b).  That being said, in claim 2, the claim recites “a fastening hole for fastening the tool magazine”.  However, the specification as filed teaches, such as in paragraph 0032, that the fastening hole 110 is a threaded hole for fastening the gripper to the tool magazine “through a fastening member (not shown)”.  In other words, as disclosed, the fastening hole 110, per se, is not in and of itself capable of “fastening the tool magazine” as set forth in claim 2.  In contrast, the disclosed (and not shown) fastening member is required is in order to “fasten” the tool magazine.  Thus, it does not appear that the specification discloses in such a way to demonstrate possession thereof “a fastening hole” that is, itself, “for fastening the tool magazine” as set forth in claim 2.  Applicant may wish to consider language such as “a fastening hole for receiving a fastening member, the fastening member configured for fastening the tool gripper to the magazine”, regarding this particular issue (though given the other issues with respect to 35 USC 112(b) set forth hereinabove regarding a lack of clarity as to whether the tool magazine is intended to be required or not re claim 1, line 2, or the other clarity issues set forth re claim 2, such language may not, alone, resolve all issues regarding whether all claimed elements are shown in the drawings, or regarding whether the claim is otherwise clear).  
It is noted that claim 4 has a number of clarity issues, as discussed in detail in the above rejection(s) based on 35 USC 112(b).  In particular, in claim 4, the claim recites “manual grooves are formed between the second end portions and the guide protrusions”.  However, it is unclear how many manual grooves are intended to be required, and what configuration(s) of manual grooves are intended to be required, i.e., plural manual grooves formed between each second end and each guide protrusion; a respective manual groove formed between each respective second end portion and a corresponding one of the guide protrusions; plural manual 
It is noted that claim 5 has a number of clarity issues, as discussed in detail in the above rejection(s) based on 35 USC 112(b).  In particular, in claim 5, the claim recites “bending portions and the guide protrusions form grooves”.  However, it is unclear how many grooves are intended to be required, and what configuration(s) of grooves are intended to be required, i.e., plural grooves formed by each “bending portion” and each guide protrusion; a respective groove formed between each respective “bending portion” and a corresponding one of the guide protrusions; plural grooves that are somehow to be considered to be formed by, collectively, all the “bending portions” and all the guide portions; etc.  That being said, it is noted that in the event that the claim intends to require plural such grooves to be formed by each “bending” portion and each guide protrusion, it does not appear that the specification as filed describes such in a manner so as to demonstrate possession thereof.  It is noted that as disclosed and shown, the specification teaches (and shows) one groove 350 per guide arm 300, specifically between “bending portion” 390 (of the respective guide arm 300) and a respective guide protrusion 330 
Claim 11 recites “wherein the second guide portion forms a taper from an end of the first guide portion to the guide arm”.  However, this does not appear to be consistent with the usage of the term “second guide portion” as set forth in the disclosure.  In particular, it is noted that element 333 is disclosed as the second guide portion (see Figures 1-2).  As can be seen in Figure 1, in particular, the second guide portion 333 “tapers” from an end of first guide portion 331 to (an end of) connecting portion 335, which connecting portion 335 connects the second guide 333 to the inside of the corresponding guide arm 300.  Similarly, paragraph 0036 teaches “[A]ccordingly, the guide protrusions 330, in more detail, each have a first guide portion 331 facing an inlet 370 through which the tool 700 is inserted into the insertion space 310, a second guide portion 333 facing the support 500, and a connecting portion 335 connecting the second guide 333 and the inside of the guide arm 300.”  Thus, it does not appear to be accurate, or in clear agreement with the specification as filed, to indicate that the second guide portion 333 “forms a taper from an end of the first guide portion to the guide arm” as recited in claim 11, noting that, in contrast, as disclosed the second guide portion tapers from an end of the first guide portion 331 to an end of the connecting portion 335, which connecting portion 335 extends from the second guide portion 333 to the guide arm 300.  Thus, the specification as filed does not appear to disclose the subject manner of claim 11 in a manner to demonstrate possession thereof.  It is noted that the disclosure in paragraph 0037 likewise references the connecting portions 335 between the second guide portions 333 and the guide arms 300.  
Additionally, claim 13 recites “wherein the first end of the guide arm bends to make an obtuse angle with the base and then bends and extends toward the second end of the guide arm to claim 13 contains a number of clarity issues, which are discussed in detail in rejections of claim 13 under 35 USC 112(b) above.  That said, while the specification in paragraph 0041 uses similar unclear language to the language claim 13, the specification does not teach or describe such in a manner so as to demonstrate possession thereof.  In particular, the specification as filed does not teach or describe that the first end (recited in claim 1 as being fixed to base 100) of the guide arm 300 that both “bends to make an obtuse angle with the base” 100 and also “bends and extends toward the second end of the guide arm to make a right angle”, as set forth in claim 13.  Note that there does not appear to be any portion of the “first” end or half of the guide arm 300 that “bends” so as to make a right angle with anything; note, for example, that “bending portion” 390 is not part of the first end or half of the guide arm 300, but rather, in contrast, would appear to be located at the second end of the guide arm 300.  Additionally, in the event that the “bending portion” 390 is intended to “make a right angle” (despite such not being at the first end of the guide arm), it is further unclear how such would result in the guide protrusion 330 being given elasticity (re the limitation “whereby the guide protrusion is given elasticity” in claim 13).  
Additionally, it is noted that claim 14 has a number of clarity issues which are described above in rejections of claim 14 under 35 USC 112(b).  For example, in claim 14, the claim recites that “gaps between the guide protrusions and the support are uniformly formed from the first ends of the guide arms to the guide protrusions by the spacing grooves”.  However, it is unclear as claimed what is meant by “uniformly formed”, and it is unclear what configurations of gaps are encompassed by this limitation and what configurations of gaps are excluded by this limitation.  For example, it is noted that it does not appear that such is intended to indicate that the gaps/spacing grooves 550 all have a constant dimension or shape as the gaps extend “from 
.

    PNG
    media_image1.png
    389
    509
    media_image1.png
    Greyscale

That said, while the specification similarly unclearly states that “gaps between the guide protrusions and the support may be uniformly formed from the first ends of the guide arms to the guide protrusions by the spacing grooves” (paragraph 0021), and that “[T]he gaps between the guide protrusions 330 and the support 500 are uniformly formed from the first ends of the guide arms 300 to the guide protrusions 330 by the spacing grooves 550” (paragraph 0041), the specification does not clearly disclose the limitations of claim 14 in a manner so as to claim 14) does not appear to be in keeping with the shown invention (and again, attention is directed to the non-uniform width/shape of such spaces/gaps as occurs at least in the area labeled above as “A”).  
Specifically regarding claim 16, the claim recites “wherein a point where the guide protrusion comes in contact with the tool or the second end portion of the supporting protrusion is given lower hardness than that of the other portion”.  It is noted that claim 16 has a number of clarity issues, which have been discussed in detail in the above rejections thereof based on 35 USC 112(b).  That being said, as noted above, it is unclear what portion constitutes “the other portion”, and it is also unclear what alternatives are being recited re the “or” limitation.  It does not appear that the specification describes the subject matter of claim 16 in a manner so as to demonstrate possession thereof.  For example, while paragraph 0023 uses essentially the same verbiage as claim 16, there is no clear explanation of what is meant by this language.  Paragraph 0037 teaches that the gripper of the present invention “is made of a material having hardness lower than that of the tool 700…, whereby wear of the contact surface of the tool 700 due to mounting and separating of the tool 700 is prevented”, or “the gripper itself may be made of a material having higher hardness than that of the tool 700 and the portions where the guide protrusions 330 come in contact with the tool may be given lower hardness than that of other portion through post-machining or using another material, thereby being able to achieve the object of preventing wear of the tool”.  Paragraph 0039 teaches that “[T]he second end portion where the supporting protrusion 510 comes in contact with the tool 700 is given lower hardness than that of the other portion, whereby wear of the contact surface of the tool 700 due to mounting and separating of the tool 700 is prevented and accordingly durability of the tool 700 the other portion”, i.e., the other portion of what, or which “other” portion?  
The following is a quotation of 35 U.S.C. 112(d): 
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 2-16 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
It is noted that all of the claims (1-16) are rejected under 35 USC 112(b) above due to a lack of clarity.  That said, in particular, it was noted in a rejection of claim 1 under 35 USC 112(b) that it was unclear in claim 1, line 1, what is being set forth as “comprising” the subsequent elements, i.e., the tool gripper; the tool gripper in combination with the machine tool, or the machine tool, and it was also noted in a rejection of claim 1 under 35 USC 112(b) that it was unclear as claimed whether the claim intended to positively recite and require the attachment (of the base) to the tool magazine.  All that being said, it is noted that each of claims 2-16 are directed to “[T]he tool gripper” of a prior claim.  To the extent that claim 1 was intended to be directed to something other than just/only a tool gripper (i.e., to the combination of the tool gripper with a machine tool, or to a machine tool, per se, or was intended to include the claims 2-16 are of improper form for failing to include all of the limitations of the claim(s) from which they depend (given that claims 2-16 are drawn to a “tool gripper”, per se).  
Additionally, particularly regarding claim 7, it is noted that claim 7 recites “wherein a recessed groove recessed toward the support is formed at a center of the first end of the supporting protrusion, so the supporting protrusion is divided into a pair symmetric with the recessive groove therebetween”.  That being said, it appears that claim 7 appears to redefine the previously-recited supporting protrusion as two supporting protrusions (i.e., a pair, with the groove 530 therebetween; see Figures 1-2, for example), rather than previously reciting one protrusion and then adding a recitation of an additional protrusion, for example.    
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action: 
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-16, as best understood in view of the above rejections based on 35 USC 112, are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by KR 10-2018-0047076 (hereinafter, KR ‘076). 
It is noted that KR ‘076 was cited by Applicant on the Information Disclosure Statement filed 5/26/2020.  That said, a machine translation of KR ‘076 is being made of record in the 
Applicant cannot rely upon the certified copy of the foreign priority application to overcome this rejection because a certified translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.  That being said, the current effective filing date of the present application is May 31, 2018.  It is noted that KR ‘076 was published on May 10, 2018, which is thus prior to the current effective filing date of the present application.  
Attention is directed to a comparison between, particularly, Figures 1-3 of the present application and Figures 2-5 of KR ‘076.  For convenience, Examiner has reproduced Figure 2 of each of the present application and of KR ‘076 hereinbelow.  
Noting the “clearly anticipated” rejection, it is evident from comparing the aforementioned figures of KR ‘076 to the figures of the present application that KR ‘076 teaches the features of the present claims.  
Further note that Figure 1 of KR ‘076 shows the gripper with the “base” thereof being detachably coupled (via fastening members 500 such as bolts and pins, per paragraph 0026) to a magazine 200.  






Figure 2 of the present application:

    PNG
    media_image2.png
    396
    483
    media_image2.png
    Greyscale

Figure 2 of KR ‘076:
[AltContent: textbox (G)][AltContent: arrow]
    PNG
    media_image3.png
    381
    412
    media_image3.png
    Greyscale


In particular, it is noted that grooves located and structured like the “manual grooves” (350 in the present application; see present Figure 1) of claim 4 (or simply “grooves” re claim 5) are provided in KR ‘076.  See, for example, the groove labeled above in the annotated reproduction of Figure 2 of KR ‘076 as “G”, and it is noted that an identical (mirror-symmetrical) grooves is likewise provided re the other finger 31 as well, as can be seen in at 
Additionally, regarding claim 16, it is noted that KR ‘076 explicitly teaches that first grip portion 23 (corresponding to the supporting protrusion of present claim 16) includes an elastically deformable material such as rubber or silicone so as to absorb the impact caused by the contact with the tool holder 300, to thus prevent 300 from being damaged (paragraph 0033).  Similarly, KR ‘076 explicitly teaches that second grip portion 33 (corresponding to the “guide protrusion” of present claim 16) includes an elastically deformable material such as rubber or silicone, so as to absorb the impact caused by the contact with the tool holder 300, thereby preventing the tool holder from being damaged.
Claims 1-6 and 8-15, as best understood in view of the above rejections based on 35 USC 112, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DE 102008014779 A1 (hereinafter, DE ‘779).
It is noted that DE ‘779 was cited by Applicant on the Information Disclosure Statement filed August 27, 2021.  That being said, a machine translation of DE ‘779 is being made of record in the PTO-892 (Notice of References Cited) accompanying this Office Action, and attention is directed to that machine translation regarding any references herein to page numbers or paragraph numbers or the like re the DE ‘779 reference.
DE ‘779 teaches a tool gripper 18 “for” a machine tool (see the machine tool shown in Figures 1-4, for example, and discussed in at least paragraph 0016, for example, and paragraphs 


[AltContent: connector][AltContent: roundedrect][AltContent: textbox (S)][AltContent: textbox (B)][AltContent: connector][AltContent: roundedrect]
    PNG
    media_image4.png
    512
    524
    media_image4.png
    Greyscale

	A pair of guide arms 21, 21’ is disposed at two sides of the base (such as upper and lower with respect to Figure 5) to make (ultimately, “with” the base B, insofar as such is the case re base 100 and insertion space 310 re the present application) an insertion space (see the space at 
	Additionally, each of the arms 21, 21’ has a respective “guide” protrusion, such as, for example, 26 for arm 21, and 26’ for arm 21’, and configured to come in contact with the tool 12 (having shaft 25) such that the guide protrusions 26, 26’ press two opposite sides of the tool.  See Figures 5 and 8-9.  See also paragraphs 0019-0020, for example.  These guide protrusions 26, 26’ are each formed at a respective second (left re Figure 5) “end”/half of the respective guide arm 21, 21’.  See Figure 5.  Insofar as such is the case in the presently-disclosed invention, the guide protrusions 26, 26’ are considered to “press both sides of the tool by elasticity acting at the second ends about fixed first ends”, noting the elastic nature of the arms 21, 21’ which causes the arms 21, 21’ to be able to flex at an area at the “first” (right re Figure 5) ends/halves of the arms 21, 21’, thus causing the protrusions 26, 26’ to press against two sides of the tool.  See Figures 5, 8-9, and at least paragraphs 0019-0020, 0022, and 0024-0025, for example.  

	Regarding claim 2, note that the guide arms 21, 21’ and the support S are disposed at “a side” (such as the left side re Figure 5) of the base B.  A fastening hole, such as one of the holes 22 in the base B, is provided for receiving a fastener “for fastening the tool magazine” 17 (see Figure 5, as well as paragraph 0019, for example).  Additionally, a “position hole”, such as another of the holes 22 that is in the base B, is provided, and a fixing “pin”, such as one of the screws described in paragraph 0019 that are each received in a respective bore 22, is provided to the “position hole” and serves to position the gripper 18 relative to/with respect to the tool magazine 18.  Note that the fastening hole 22 (in B) and the position hole (another bore 22 in B) are formed at “another” side of the base, such as the “front” side that is closest to the viewed with respect to the perspective of Figure 5.  
	Regarding claim 3, the pair of guide arms 21, 21’ is symmetrically formed (such as with respect to the horizontal dashed line shown in Figures 8-9).  Furthermore, the pair of guide arms 21, 21’ thus supports the tool with the same pressure by pressing the tool (having shaft 25) in opposite directions (see Figures 5, 8-9, noting that given the symmetrical configuration, and the fact that the tool shaft 25 being gripped is circular, and that the center of the circular cross section of the tool shaft 25 is provided at the center of the space between the arms 21, 21’, the 
	Regarding claims 4-5, it is noted that the present claims are apparatus claims, and that all that is necessary in order to meet the functional or intended use limitation “so the tool can be mounted and demounted by removing pressing force of the guide arms through using the grooves when the tool cannot be mounted or demounted” re claim 4, or the similar limitation “for manually loading and unloading the tool, so the tool can be mounted or demounted by removing pressing force of the guide arms through using the grooves when the tool cannot be mounted or demounted” re claim 5, is that the structure of the prior art must be merely capable of performing the claimed function(s) or intended use(s).  
[AltContent: textbox (MG)][AltContent: connector][AltContent: ][AltContent: arrow][AltContent: textbox (SEP)]
    PNG
    media_image5.png
    558
    577
    media_image5.png
    Greyscale

	That being said, attention is directed to the annotated enlarged partial reproduction of Figure 5 above, noting that the other arm 21 has the same structure.  In particular, the guide protrusions 26, 26’ are each spaced apart from a respective second end “portion” (such as the end face of the corresponding arm, the end face of arm 21’ being labeled above as SEP re the “second end portion” of arm 21’; the arm 21 has a corresponding second end portion) of the respective guide arm 21, 21’, as can be seen in Figure 5.  Furthermore, given that the insertion space 23 is between the arms 21, 21’, the guide protrusions 26, 26’ are each spaced apart from their respective second end portion SEP “toward” the insertion space 23 (see Figure 5).  
Furthermore, specifically regarding claim 5, it is noted that the second end portions of the guide arms “bend into” the insertion space 23 and move back out of it as the arms 21, 21’ bend/flex.  Furthermore, it is noted that the second end portions SEP labeled above are “bending portions” in that they bend or flex as 21, 21’ bend/flex (see paragraphs 0019-0020, for example).  See also Figures 5, and 8-9.  

[AltContent: textbox (P)][AltContent: arrow]
    PNG
    media_image6.png
    644
    564
    media_image6.png
    Greyscale

	Regarding claim 6, the supporting protrusion 24 has a first end fixed to the (rest of the) support S (labeled in the above annotated reproduction of Figure 5), a second end “extending toward” (i.e., in the direction from right to left re Figures 8-9, for example) the tool (12, having shaft 25), which the second end having a second end “portion” formed in a shape “corresponding 
	Regarding claim 8, see Figure 5.
	Regarding claim 9, attention is directed to the annotated enlarged partial reproduction of Figure 5 below.  In particular, note that the guide protrusion 26’ has a first guide portion (labeled below as Q1) “facing” an inlet through which the tool is inserted into the insertion space 23 (see Figure 5 below, as well as Figure 5 as a whole), and a second guide portion (either Q2 alone, or Q2+Q3) “facing” the support S (labeled above).  Note that both guide protrusions 26 and 26’ are configured in this manner (i.e., so as to include portions Q1, Q2, and Q3; see Figures 5, 8, and 9).
	Regarding claim 10, the first guide portions Q1 are formed in arc shapes that are “convex toward” the insertion space 23, insofar as such is the case in the present application re first guide portions 331 and insertion space 310.  See Figures 5, 8, and 9 of DE ‘779.  The curvature of the arc shape is considered to be “predetermined” in some fashion in that it exists, and is shaped and configured to operate as desired by an end user (paragraphs 0019-0020, for example).  Additionally, it is noted that the first guide portions Q1 are considered to be capable of performing the claimed function or intended use of contacting a tool that is inserted or that is being inserted.  See particularly Figures 8-9, and also note that the first guide portions Q1 are at the point where the opening between the arms is the narrowest such that they are capable of contacting an appropriately sized tool as the tool is moved into space 23.  See also paragraphs 0019-0020.



[AltContent: textbox (Q2)]
[AltContent: connector]
[AltContent: textbox (Q3)]
[AltContent: connector][AltContent: ][AltContent: ][AltContent: textbox (Q1)][AltContent: connector][AltContent: ]
    PNG
    media_image5.png
    558
    577
    media_image5.png
    Greyscale

	Regarding claim 11, as can be seen in the annotated enlarged partial reproduction of Figure 5 above, the second guide portion Q2+Q3 forms a “taper” from an end (i.e., the right end re Figure 5) of the first guide portion Q1 to the guide arm 21’ (and the other arm 21 and guide protrusion 26 is arranged likewise).  
claim 12, the guide protrusion 26 (as well as the guide protrusion 26’) further has a connecting portion Q3 formed to be concave (as can be seen in Figure 5, as well as Figures 8-9) “toward” the guide protrusion 26 or 26’, between the second guide portion Q2 and the guide arm 21 or 21’, such that the entire length of the guide protrusion 26 or 26’ is “small”.  
	Regarding claim 13, it is noted that as broadly claimed, claim 13 does not require any particular frame of reference of the first end to form the claimed obtuse and right angles with any particular frame of reference of the base.  Also, it is noted that claim 13 had a number of clarity issues that were discussed in detail above in rejections based on 35 USC 112.  That said, art is being applied as best understood in view of the above-discussed clarity issues, and also while keeping in mind the breadth of the claim language.  It is noted that Figure 9 shows the arms 21, 21’ being opened/spread apart, and Figure 8 shows the arms 21, 21’ being closed.  See paragraphs 0014-0015, for example.
	That being said, regarding claim 13, attention is first directed to the annotated reproduction of Figure 9 below, in which the first ends (which is the right end/half of the arms 21, 21’, as discussed above) of the guide arms 21, 21’ bend/flex (outwardly, in a direction away from one another, as noted previously) such that a longitudinal axis (see the axis labeled below as L1 in annotated Figure 9) of the respective guide arm 21, 21’ makes an obtuse angle (see the angle labeled below as A1 in annotated Figure 9) with a longitudinal axis (see the axis labeled below as L2 in annotated Figure 9) of the base B.  Furthermore, the first ends of the guide arms 21, 21’ “then” (e.g., when the arms 21, 21’ flex from the Figure 9 spread-apart position to the Figure 8 position) “bend”/flex (i.e., to the position shown in Figure 8).  The first ends of the guide arms 21, 21’ also “extend” (from the base) “toward the second end”/half (left re Figures 5, 8-9) of the guide arms 21, 21’ in a manner so as to “make a right angle”.  For example, see the 

[AltContent: connector]

[AltContent: textbox (A1)][AltContent: connector][AltContent: ][AltContent: textbox (L2)][AltContent: connector][AltContent: textbox (L1)][AltContent: connector][AltContent: connector]
    PNG
    media_image7.png
    348
    487
    media_image7.png
    Greyscale





[AltContent: textbox (A1)][AltContent: connector][AltContent: ][AltContent: textbox (L2)][AltContent: connector][AltContent: connector][AltContent: textbox (L1)][AltContent: connector][AltContent: connector]
    PNG
    media_image8.png
    339
    441
    media_image8.png
    Greyscale




	Regarding claim 14, two sides (upper and lower re Figure 5) of an end (right re Figure 5) that can be considered the claimed “first” end of the support (labeled in the annotated reproduction of Figure 5 below as “S”) are “recessed inward”.  See the areas labeled below in the annotated reproduction of Figure 5 as “RI” re the two recessed-inward sides/areas of the support S.  Additionally, spacing grooves are formed, including in the areas extending leftward from the recessed areas RI, such as in the space between arrows G1 and G2 in an annotated reproduction of Figure 5 below, and in the space between arrows G3 and G4 below.  As best understood in view of the above issues re 35 USC 112 re claim 14, and insofar as such is the case in the present application, gaps between the guide protrusions 26, 26’ and the support S are “uniformly formed” from the first (right re Figure 5) ends/halves of the guide arms 21, 21’ to the guide 



[AltContent: textbox (RI)][AltContent: arrow][AltContent: arrow][AltContent: connector][AltContent: roundedrect][AltContent: textbox (S)][AltContent: textbox (B)][AltContent: connector][AltContent: roundedrect]
    PNG
    media_image4.png
    512
    524
    media_image4.png
    Greyscale


[AltContent: textbox (G1)][AltContent: arrow]

[AltContent: textbox (G4)][AltContent: textbox (G3)][AltContent: textbox (G2)][AltContent: arrow][AltContent: arrow][AltContent: arrow]
    PNG
    media_image9.png
    481
    510
    media_image9.png
    Greyscale

	Regarding claim 15, a second end, such as the left end re Figure 5, of the support S (labeled above) is larger in “width” (such as the dimension in the vertical direction re Figure 5) than the aforedescribed “first” (right re Figure 5) end of the, for example, support S.  Thus, a contact area between a tool (having shaft 25 re Figures 8-9) and the support S (at support protrusion 24) “increases” as compared to a theoretical situation in which the second/left (re Figure 5) end of the support S would be smaller in the width (vertical re Figure 5, for example) than the right/first end of support S, for example.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7, as best understood in view of the above rejections based on 35 USC 112, is rejected under 35 U.S.C. 103 as being unpatentable over DE 102008014779 (hereinafter, DE ‘779) as applied to at least claims 1 and 6 above, and further in view of CN 106041588 (hereinafter CN ‘588). 
CN ‘588 was cited by Applicant in the Information Disclosure Statement filed August 27, 2021, and a translation of CN ‘588 was provided by Applicant with that IDS.  That being said, attention is directed to that translation for any references herein to paragraph numbers of the like of the CN ‘588 document.   
	DE ‘779 teaches all aspects of the presently-claimed invention as were discussed in the above rejection(s) based thereon.  Additionally, regarding claim 7, it is noted that the supporting protrusion 24 is formed in a “cantilever shape” (projecting from the rest of support s generally towards the left with respect to Figure 5), and is configured such that when the tool is mounted, ends of the supporting protrusion 24 that are most proximate to the guide arms 21, 21’ “elastically” press against the tool (having shaft 25), insofar as such is the case in the present application, noting that the pressing of 24 against the tool would inherently be “elastic” in some sense given the elastic flexing of 21, 21’.  See paragraphs 0019-0020 and Figures 5 and 8-9, for example.  
	That being said, it is noted that DE ‘779 does show element E (labeled in the annotated reproduction of Figure 8 below) at a location that is in the center of the first end of the claim 7.
[AltContent: textbox (E)][AltContent: arrow]

    PNG
    media_image10.png
    341
    469
    media_image10.png
    Greyscale

	However, attention is directed to CN ‘588, which teaches a tool gripper (see Figures 1-3, and paragraphs 0002, 0029-0032, for example) that is similar in structure to that of the present invention and to that of DE ‘779.  In particular, it is noted that CN ‘558 teaches a tool gripper having a base (at the lower end of body 1, with respect to Figure 3; body 1 is labeled in Figure 1), a pair of guide arms 4, 4 disposed at two sides of the base (such as left and right sides re Figure 3) to make an insertion space 2 (Figure 1) for a tool “with” the aforedescribed “base”.  Each arm 4, 4, is cantilevered from the base, each arm having a respective first end fixed to the base, and a second end cantilevered “toward” the tool (Figures 1-3), and each arm having a 
	Additionally, a support having a supporting protrusion 3 is provided extending “toward the tool” (such as a tool located in insertion space 2) and between the guide arms 4, 4 (see Figures 1-3, for example), which supporting protrusion is for supporting the tool “at an end”.  See Figures 1-3, as well as paragraphs 0029-0030, and page five of the translation, the paragraph beginning “[A] kind of main shaft handle of a knife holder the most according to claim 1 and 2, it is characterized in that on the inwall of described bayonet socket (2)…”, for example.  
	In particular, regarding claim 7, a recessed groove 9 (that is recessed towards a “support” at the base of supporting protrusion 3) is formed at a center of the first (i.e., non-free) end of the supporting protrusion 3, as can be seen in at least Figure 2, so that the supporting protrusion 3 is “divided into a pair symmetric with the recessive groove” 9 therebetween.  Note that CN ‘588 teaches that the recessed groove 9 is provided so as to receive an element 10, which is configured to be received in a locating aperture of the tool/knife so as to prevent rotation of the gripped tool/knife (see paragraphs 0029-0030, 0032, as well as page 6 of the translation, the paragraph beginning on line 3 of the page).  
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the “recessed groove” 9 taught by CN ‘588 (that is recessed toward the support, and is formed at the center of the first end of the .  
Claim 16, as best understood in view of the above rejections based on 35 USC 112, is rejected under 35 U.S.C. 103 as being unpatentable over DE 102008014779 (hereinafter, DE ‘779), as applied to at least claim 1 above.
DE ‘779 teaches all aspects of the presently-claimed invention as were discussed in the above rejections based thereon.
However, DE ‘779 does not explicitly teach that “a point where the guide protrusion comes in contact with the tool or the second end portion of the supporting portion is given lower hardness than that of the other portion”, as set forth in claim 16.
That said, Examiner takes Official Notice that it is well-known in the art to provide the portions of a gripping arrangement that contact the gripped object with areas (such as via the provision of pads or coatings or the like of rubber or otherwise resilient/elastic material) having a lower hardness (such as a rubber or otherwise resilient/elastic material, as mentioned previously) than the rest of the gripping arrangement, such as for the (well-known) purpose of preventing damage or marring (by the gripping arrangement) of the gripped object .
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the portions (particularly at least .  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICA E CADUGAN whose telephone number is (571)272-4474. The examiner can normally be reached Monday-Thursday, 5:30 a.m. to 4:00 p.m. ET.
Examiner interviews are available via telephone, and via video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer D Ashley can be reached on (571) 272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 

/ERICA E CADUGAN/Primary Examiner, Art Unit 3722                                                                                                                                                                                                        




eec
December 2, 2021